Citation Nr: 0021188	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an automobile allowance and/or adaptive 
equipment.

2.  Entitlement to an effective date prior to March 16, 1998, 
for an award of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
May 1971, and from April 1976 to September 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1998 and November 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran's injuries incurred during active duty have 
not resulted in the loss or permanent loss of use of one or 
both feet, the loss or permanent loss of use of one or both 
hands, permanent impairment of vision of both eyes, or 
ankylosis of one or both knees or one or both hips.

2.  On October 17, 1996, the RO received the veteran's claim 
for increased ratings, which included an informal claim for a 
TDIU.  

3.  Pursuant to a February 1998 rating decision, the 
veteran's combined disability rating was increased to 90 
percent, effective from October 17, 1996.

4.  On March 16, 1998, the RO received the veteran's 
Application for Increased Compensation Based on 
Unemployability; on that application he indicated that he 
last worked on January 31, 1997, as a full-time computer 
instructor.

5.  In a November 1998 rating decision, the RO awarded the 
veteran entitlement to a total disability rating based in 
individual unemployability, due to service-connected 
disabilities, effective from March 16, 1998.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an automobile allowance 
and/or adaptive equipment have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107(a) (West 1991); 38 C.F.R. §§ 3.808, 4.63 
(1999).

2.  The requirements for an effective date of October 17, 
1996, for assignment of a total disability rating based on 
individual unemployability, due to service-connected 
disabilities, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Automobile Allowance and/or Adaptive Equipment.

The veteran is claiming entitlement to an automobile 
allowance and adaptive equipment, or for adaptive equipment 
only.  In his substantive appeal, received in April 2000, he 
maintains that he has loss of use of both hands and total 
loss of his lower extremity due to his service-connected 
lumbosacral disc syndrome.  Thus, he maintains that he should 
be provided assistance in obtaining an automobile and/or 
adaptive equipment.  

In June 1999, the RO received the veteran's Application for 
Automobile or Other Conveyance and Adaptive Equipment, VA 
Form 21-4502.  The RO denied that request in a November 1999 
rating decision, based on an absence of evidence of loss of 
or loss of use of any extremity or loss of eyesight.  The 
veteran disagreed with that decision, and initiated this 
appeal. 

At the time of the November 1999 rating decision, service 
connection was in effect for the following disabilities:  
major depression, chronic, rated as 70 percent disabling; 
lumbosacral disc syndrome, post operative, with limitation of 
motion and associated complaints, rated as 50 percent 
disabling; fibrous hematoma, neck, with mild arthritis 
changes and fascial pain, cervical diagnosis, rated as 10 
percent disabling; right carpal tunnel syndrome with 
associated complaints and history, degenerative disease, 
right hand (major), rated as 10 percent disabling; and, 
weakness, moderate, right lower extremity, residual of 
meningitis, rated as 10 percent disabling. 

According to the law, the Secretary shall repair, replace or 
reinstall adaptive equipment deemed necessary for the 
operation of an automobile or other conveyance acquired in 
accordance with the provisions of Title 38, Chapter 39, and 
provide, repair, replace, or reinstall such adaptive 
equipment for any automobile or other conveyance which an 
eligible person may previously or subsequently have acquired, 
where the veteran has a service-connected disability that 
includes one of the following: loss or permanent loss of use 
of one or both feet; or loss or permanent loss of use of one 
or both hands; or permanent impairment of vision of both eyes 
to the required specified degree.  38 U.S.C.A. § 3902; 38 
C.F.R. § 3.808.  For adaptive equipment eligibility only, a 
showing of ankylosis of one or both knees or one or both hips 
is sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 
3.808(b)(1)(iv).

Loss of use of a hand or a foot, is defined in the 
regulations pertaining to special monthly compensation 
benefits.  38 C.F.R. § 3.350(a)(2).  Specifically, loss of 
use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Id.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken 
as loss of use of the hand or foot involved.  38 C.F.R. 
§ 3.350(a)(2)(i)(a).  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent, foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2)(ii)(b); 4.63.

Reviewing the evidence of record, the Board initially notes 
that there is no dispute that the veteran has not lost any of 
his extremities.  However, the veteran has presented 
argument, along with medical evidence, that he is unable to 
walk, and has essentially lost the use of his feet.  

In a November 1998 VA general medical examination, the 
veteran was noted to have had multiple joint surgeries, 
including L5-S1 disc surgery, left and right shoulder surgery 
for degenerative arthritis, and surgery in his left and right 
hands, metacarpal joint.  The veteran complained of problems 
with the joints; he walked with a cane and reportedly used a 
wheelchair at home.

A December 1999 private medical statement from Duane Tippets, 
M.D., indicates that he had been treating the veteran off an 
on since the summer of 1982.  Dr. Tippets indicated that the 
veteran's lumbosacral disc syndrome, post operative, with 
limitation of motion, had gotten to the point that the 
veteran would fall twice a week.  Dr. Tippets stated that he 
was currently treating the veteran's knees due to falls 
sustained in October and November.  In his opinion, the 
veteran had a total loss or permanent loss of use of both 
feet.  Additionally, Dr. Tippets opined that in light of the 
veteran's service-connected disabilities to his upper 
extremities, he had a total loss or permanent loss of use of 
both hands.  

A December 1999 medical statement from Eddie L. Huggins, 
M.D., VA Community Services Program, indicates that he had 
been treating the veteran since June 1999, and that his 
physical condition had greatly decreased over that time.  It 
was noted that the veteran had a great deal of difficulty 
coping with his decreased mobility and independence.  It was 
further noted that the veteran's physical condition had 
reached the point that he had to use an electric wheel chair 
to keep from hurting himself and to maintain mobility.  Dr. 
Huggins opined that the veteran had a total loss or permanent 
loss of use of both feet.  

A December 1999 statement from a VA clinical psychologist, 
appears to be almost identical to the statement provided by 
Dr. Huggins, except for a few phrases. 

In January 2000, the veteran underwent a VA examination for 
his feet, and was diagnosed with arthralgia of both feet.  
The veteran complained of numbness in his feet, as well as 
pain, weakness, swelling, instability, and a lack of 
endurance.  He used an electric wheelchair, and a platform 
cane.  His back was supported with a lumbar brace.  Physical 
examination indicated that the veteran had normal feet, with 
no evidence of painful motion, instability, weakness or 
tenderness.  The veteran was reportedly unable to stand.  

In a January 2000 VA examination for the hands, the veteran 
had no was found to have no anatomical defects except for 
scars on his wrist.  Grasping of objects was good.  The 
diagnosis was hands with no disease presently.  In a January 
2000 VA examination of the joints, the veteran was diagnosed 
with post arthrotomy of the right knee with degenerative 
joint disease of both knees, post joint replacement of both 
wrists with a joint fusion on the right wrist, post joint 
arthrotomy with arthralgia of both shoulders with loss of 
function due to pain in all joints.  In a January 2000 VA 
examination for the spine, the veteran was diagnosed with 
post diskectomy with degenerative joint disease and loss of 
function due to pain of the lumbar spine.  

The Board finds that in light of the pertinent evidence of 
record, summarized above, the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Although the evidence 
shows that the veteran may have been experiencing falls, 
related to weakness from his service-connected back 
disability and knee disability, there is nothing in the 
claims file to support a conclusion that the veteran's 
service-connected disabilities have resulted in ankylosis of 
a knee or hip, the loss, or loss of use of, a foot or a hand, 
or permanent impairment of vision of both eyes to the 
required specified degree.  

The January 2000 VA examination report reflects that the 
veteran was able to grasp objects, and had no anatomical 
defects other than scars on his wrists, and does not support 
a finding of loss of use of the hands.  The January 2000 VA 
examination of the feet indicates that the feet were normal.  
While that report also indicates that the veteran was unable 
to stand at the time of that examination, there is no 
indication that he had a permanent loss of use of one or both 
feet.  Moreover, the veteran is not service-connected for a 
foot disability, and there is no evidence that the veteran 
has loss of use of his feet as a result of his service-
connected disabilities.

The Board has considered the veteran's argument that he must 
use a wheelchair, and has effectively lost the use of his 
lower extremities.  However, the Board still must conclude 
that the evidence does not show that he has a loss of actual 
remaining function of one or both of his legs or feet due to 
his service-connected disabilities such that he would be 
equally well served by an amputation stump at the site of 
election below either knee, with use of a suitable 
prosthesis.  See 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

In summary, the clinical findings do not show that the 
veteran has met the applicable criteria at this time.  Based 
on the foregoing discussion, the claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment must be denied.  The evidence on this 
issue is not in relative equipoise, and the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  

II.  Earlier Effective Date for a TDIU Award.

This appeal arises out of the veteran's claim for assignment 
of an earlier effective date for an award of a TDIU.  The 
current effective date is March 1998, and the veteran 
maintains that the effective date should be prior to that 
date.   

A brief review of the background of this case is set forth as 
follows.  On October 17, 1996, the veteran filed a claim for 
increased ratings.  In that claim, he indicated that he had 
been told by doctors that he was hurting himself by 
continuing to work.  In October 1997, the RO received a copy 
of a decision from the Social Security Administration (SSA), 
which rendered the veteran unemployable from January 31, 
1997.  

On March 16, 1998, the RO received the veteran's Application 
for Increased Compensation Based on Unemployability.  
Following that claim, in a November 1998 rating decision, the 
RO awarded the veteran entitlement to a total disability 
rating based in individual unemployability, due to service-
connected disabilities, effective from March 16, 1998.  The 
veteran disagreed with that effective date, and initiated 
this appeal.  

In his notice of disagreement, received in December 1998, the 
veteran maintains that the effective date should be the same 
as the date he was awarded Social Security Disability (SSD) 
benefits, which was in January 1997.  In the veteran's 
substantive appeal, received in December 1998, the veteran 
notes that the RO was notified of the effective date of his 
award of SSD in September 1997.  In the veteran's written 
informal hearing presentation, dated in July 2000, his 
representative maintains that the effective date for the 
award of TDIU should be in June 1997, as that is when the RO 
first received the veteran's Social Security decision.

As a preliminary matter, the Board notes that the Statement 
of the Case on this issue, dated in December 1998, fails to 
address the issue of entitlement to an earlier effective 
date.  The proper issue is listed, and the veteran was 
provided with the proper laws and regulations governing 
effective dates.  However, the written explanation provided 
by the RO is merely a copy of the November 1998 rating 
decision, which granted TDIU.  There is no analysis of the 
earlier effective date issue.  Nevertheless, in light of the 
favorable decision below, the Board finds that there is no 
prejudice to the veteran in proceeding with this claim.  In 
that regard, the veteran was provided with the laws and 
regulations regarding effective dates, and more 
significantly, as set forth below, the Board is granting the 
benefit sought.  As such, the Board finds that there is no 
need to remand this matter back to the RO for issuance of 
another statement of the case.  

In reviewing claims for assignment of earlier effective dates 
for TDIU awards, the applicable law is the same as that 
governing assignment of earlier effective dates for increased 
rating claims.  In that regard, except as otherwise provided, 
the effective date of a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Additionally, an increased award of disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. 
§ 3.400(o)(2). 

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Moreover, unlike original claims for compensation, 
informal claims for increase, including claims for TDIU, are 
accepted as "claims," without any further action required 
by the claimant to perfect that claim.  See Norris v. West, 
12 Vet. App. 413, 421 (1999) (comparing the requirements of 
informal claims under 38 C.F.R. § 3.155(a) and 38 C.F.R. 
§ 3.155(c)).

Upon a review of the record, the Board finds that although 
the veteran's Application for Increased Compensation Based on 
Unemployability was received in March 1998, an informal claim 
for TDIU was actually implicit in the veteran's March 1996 
increased rating claim.  In that regard, the Board notes that 
in that claim, the veteran suggested that he was unable to 
work, as he has been told by doctors that he was hurting 
himself by continuing to work.  See also Norris, 12 Vet. App. 
at 520 (when the veteran meets the schedular criteria for 
consideration of a TDIU claim and there is evidence of 
current service-connected unemployability in the claims file, 
then implicit in any increased rating claim is a claim for 
TDIU).

As the Board finds that the veteran's informal claim for TDIU 
was received in October 1996, the next question is when did 
entitlement for TDIU arise.  The requirements for TDIU are 
set forth in part in 38 C.F.R. § 4.16, and basically require 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  The central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  As pertains to the present case, 
a TDIU rating under 38 C.F.R. § 4.16(a) may be appropriate 
where there are two or more service-connected disabilities, 
with at least one disability rated 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Additionally, there must be evidence 
of record that the veteran is deemed unemployable.

The record reflects that in a February 1998 rating decision, 
the veteran's combined disability rating was increased to 90 
percent, effective October 1996.  Included in the veteran's 
disabilities was at least one disability ratable at 40 
percent or more.  Thus, it appears that the veteran met the 
percentage requirements for a TDIU, effective October 1996.  
However, other evidence of record indicates that the veteran 
last worked full-time as a computer instructor on January 31, 
1997.  Thus, while the veteran may have met the percentage 
requirements for TDIU in October 1996, there is no basis to 
award TDIU prior to January 31, 1997, as the veteran was 
still employed prior to that time, and an award of TDIU is 
premised on a finding of unemployability.  

In short, the Board finds that while the veteran's informal 
claim for TDIU was received in October 1996, entitlement to 
TDIU arose after that, in January 1997.  Consequently, as the 
law provides that an effective date of a claim for increase 
will be the later of the date of receipt of the claim, or the 
date entitlement arose, see 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400, the Board finds that the proper effective date for 
TDIU in this case is January 31, 1997, but no earlier.



ORDER

The claim for an automobile allowance and/or adaptive 
equipment is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, an effective date of January 31, 1997, but 
no earlier, for an award of TDIU, is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

